Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to applicants’ arguments/amendments

	

Argument against the 102 rejection 

Applicants argue that the 102 Seegert rejection failed to teach the tissue transfer substrate.    Seegert is an appropriate reference to use to teach “an adhesive drape with a base layer having a plurality of graft capture sites for capturing the one or more micrographs.”  The base layer can be given its broadest reasonable interpretation and interpreted to mean the side of the mesh that comes into contact with the recipient’s body.  This is taught in paragraph 52 of Seeger.  The marker binds to cells on the mesh structure taught in paragraph 52 of Seeger; therefore, Seeger teaches the adhesive drape with the marker.  Claim 25  does not include additional claim limitations concerning the tissue transfer substrate that would distinguish it further from the Seeger reference.  Because Seeger teaches an adhesive drape/mesh with a base layer, a plurality of graft capture sites for capturing micrographs/pieces of tissue, and the presence of markers on the graft, Seeger does indeed teach the claim limitations that currently describe the adhesive drape.
	Applicants now argue that the crystal violet was a stain used for ease of viewing and does not meet the limitation of “ a marker on the adhesive drape and adapted to adhere to the one or more micrografts wherein the marker is detectable by visual or ultraviolet light.”   Crystal violet is a marker so it was appropriate to use in the original 102 rejection.  Although crystal violet did meet the limitation of the marker term in the previous claim set, examiner agrees that it does not now meet the criteria of the instant limitation which is why the 102 rejection was withdrawn. 

Argument Against the 103 rejection 

Applicants argue that both Seeger and Emmett fail to teach the new amended invention with a “tissue transfer substrate, and the drape with a base layer having a plurality of graft capture sites and a marker on the adhesive drape as a tissue transfer substrate.”  

	The new amendment that has been added is, “wherein the adhesive drape comprise a base layer having a plurality of graft capture sites for capturing the one or more micrographs.”  The base layer can be given its broadest reasonable interpretation and interpreted to mean the side of the mesh that comes into contact with the recipient’s body.  This is taught in paragraph 52 of Seeger.  The marker binds to cells on the mesh structure taught in paragraph 52 of Seeger; therefore, Seeger teaches the adhesive drape with the marker.  Claim 25 does not include additional claim limitations of a tissue transfer substrate that would distinguish it further from the Seeger reference.  Because Seeger teaches an adhesive drape/mesh with a base layer, a plurality of graft capture sites for capturing micrographs/pieces of tissue, and the presence of markers on the graft, Seeger does indeed teach the claim limitations that currently describe the adhesive drape.  The Emmett reference is now included with Seeger in order to teach a marker that is detectable by fluorescent light.
	On page 8 of the remarks, applicants argue that claim 26 was not part of the previous 103 rejection.  However, that claim was mentioned in a valid 102 rejection using the Seegert reference.  Because of the recent amendment, the 102 rejection has been withdrawn and the material originally addressed in the 102 rejection is now part of a 103 rejection.  
	
	Due to the amendments, the 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 28-29,31,44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Seegert (US 20050234485) in view of Emmett “Visualization of migration of transplanted astrocytes using polystyrene microspheres” Brain Research, 447 (1988), 223-233.


Seegert teaches a mesh roll that can be applied to a wound (Paragraph 52); the mesh roll has minced skin particles deposited to it.  The mesh roll serves as an adhesive drape because it is able to transfer one or more microgafts (aka minced skin particles) from a donor tissue site to a recipient tissue site.  The side of the mesh that contacts the tissue/wound site can be viewed as the base.  Since the mesh is able to secure multiple micrografts/tissue this can be interpreted that it has a plurality of graft capture sites (Taught in Paragraph 52 of Seeger).  The crystal violet is attached to the cells on the mesh so the crystal violet can be viewed as being attached to the mesh screen.  The holes within the mesh can be considered pores.   Crystal violet mentioned in paragraphs 90, 180-181 serves as a marker wherein the marker is detected using visual light (Paragraph 185) Crystal violet binds to DNA in a cell and proteins secreted by the cell (Paragraph 185) 

	Seegert applies as above.  Seegert does not use fluorescent particles comprising polystyrene microspheres to mark its cells to be used in fluorescent visualization using light.  However, Emmett teaches the use of fluorescent polystyrene microspheres (Abstract) to visualize and mark the location of cells.  Such microparticles are able to bind to receptors of the cells which are considered “other material secreted by cells of the donor tissue” as discussed in Emmett (Page 227, 1st paragraph of Results).      An artisan would have been motivated to have used the polystyrene microparticles in place of the crystal violet used in Seegert because the polystyrene microparticles can be used to successfully label cells so that they are easily visible with fluorescence (Abstract).  Furthermore, unlike crystal violet used in Seegert, the polystyrene microparticles have no cytotoxic side effects allowing them to be transplanted into a host.  These fluorescent polystyrene microspheres successfully mark tissue for long periods of time, allowing for visualization of marked cells with fluorescence and/or electron microscopes (Abstract)    Figure 1 shows that the microparticles work so there is a high expectation for success.  

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, B, C, F and G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.   Seegert teaches a tissue transfer substrate with an adhesive drape and a marker adapted to adhere to the one or more micrografts.  Emmett teaches the use of fluorescent polystyrene microspheres.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation. The cited prior art meets criteria set forth in both Graham and KSR.

Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632